Citation Nr: 0944412	
Decision Date: 11/20/09    Archive Date: 11/25/09

DOCKET NO.  05-07 857	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for a skin disorder of 
the arms and groin.

2.  Entitlement to service connection for a disorder of the 
feet and nails. 

3.  Entitlement to service connection for bilateral pes 
planus. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant/Veteran and his spouse



ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1969 to November 
1970 with service in the Republic of Vietnam.  This case 
comes before the Board of Veterans' Appeals (Board) on appeal 
from a June 2004 rating decision issued by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Lincoln, 
Nebraska.  

The Veteran and his wife testified at a hearing before the 
undersigned Veterans Law Judge in July 2006.  In December 
2006, the Veteran was informed that the Board was unable to 
produce a written transcript of the hearing, and he was 
provided the opportunity to attend another hearing.  The 
Veteran opted to have a videoconference hearing before the 
undersigned, and the hearing was held in March 2007.  A 
transcript of this hearing is associated with the claims 
folder. 

The Board remanded the case for further action by the 
originating agency in February and December 2008.  The case 
has now been returned to the Board for further appellate 
action.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.

2.  A skin disorder of the arms and groin, to include 
recurrent dermatitis, was not present in service and is not 
the result of a disease, injury, or exposure to herbicides in 
service.

3.  A disorder of the feet and nails, to include recurrent 
tinea pedis and onychomycoses, was not present in service and 
is not the result of a disease, injury, or exposure to 
herbicides in service.

4.  Bilateral pes planus was not incurred during service, nor 
is it etiologically related to active duty service.


CONCLUSIONS OF LAW

1.  A skin disorder of the arms and groin, to include 
recurrent dermatitis, was not incurred or aggravated during 
service and is not proximately due to or the result of 
exposure to herbicides.  38 U.S.C.A. §§ 1110, 1112, 1116, 
1154(b) (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2009).

2.  A disorder of the feet and nails, to include recurrent 
tinea pedis and onychomycoses, was not incurred or aggravated 
during service and is not proximately due to or the result of 
exposure to herbicides.  38 U.S.C.A. §§ 1110, 1112, 1116, 
1154(b); 38 C.F.R. §§ 3.303, 3.307, 3.309.

3.  Bilateral pes planus was neither incurred in nor 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1111; 38 
C.F.R. §§ 3.303, 3.304(b).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2009) defined VA's duty to assist a veteran in 
the development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).

Under the VCAA, VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  Pelegrini 
v. Principi (Pelegrini II), 18 Vet. App. 112, 120-21 (2004), 
see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In letters 
issued in October 2003 and March 2008, the RO notified the 
Veteran of the evidence needed to substantiate his claims for 
service connection.  The letters also satisfied the second 
and third elements of the duty to notify by informing the 
Veteran that VA would try to obtain medical records, 
employment records, or records held by other Federal 
agencies, but that he was nevertheless responsible for 
providing any necessary releases and enough information about 
the records to enable VA to request them from the person or 
agency that had them.  The Veteran has substantiated his 
status as a veteran.  He was also notified of the disability-
rating and effective-date elements of his claims in a March 
2006 letter.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).   

VCAA notice should be given before an initial AOJ decision is 
issued on a claim.  Pelegrini II, 18 Vet. App. at 119-120.  
While complete VCAA notice was provided after the initial 
adjudication of the claims, this timing deficiency was 
remedied by the readjudication of the claims in a June 2009 
Supplemental Statement of the Case.  Mayfield v. Nicholson, 
444 F. 3d 1328 (Fed. Cir. 2006).  Consequently, the Board 
finds that all notice requirements have been met.

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  
This "duty to assist" contemplates that VA will help a 
claimant obtain records relevant to his claim, whether or not 
the records are in Federal custody, and that VA will provide 
a medical examination or obtain an opinion when necessary to 
make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the Veteran, 
including service treatment records, records of VA treatment 
at the Lincoln VA Medical Center (VAMC), and private medical 
records.  While the Veteran testified during his March 2007 
hearing that he had received medication from a private doctor 
to treat bilateral pes planus, records of this private 
treatment are not included in the claims folder.  The Veteran 
testified that he would submit records of this treatment, and 
the record was held open for a period of 60 days for this 
purpose, but no records were received.  A January 2009 letter 
also asked the Veteran to identify all his health care 
providers and provide medical releases to allow for the 
procurement of any additional medical records.  The Veteran 
responded in a March 2009 statement that all his disabilities 
had been treated at the VAMC.  Thus, all identified treatment 
records have been obtained.  Additionally, the Veteran was 
provided proper VA examinations in response to his claims for 
service connection in March 2009.  The examination reports 
are adequate for rating purposes and specifically comply with 
the Board's December 2008 remand instructions.  See Stegall 
v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. 
App. 97, 105 (2008).  As will be discussed in more detail 
below, the medical opinions rendered address the contentions 
of the Veteran and are supported by complete rationale.  See 
Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008). 

The Court has held that VA's duty to assist the Veteran in 
developing the facts and evidence pertinent to a claim is not 
a one-way street.  See Wood v. Derwinski, 1 Vet. App. 190, 
193 (1991).  It is the responsibility of Veterans to 
cooperate with VA.  See Caffrey v. Brown, 6 Vet. App. 377, 
383 (1994); Olson v. Principi, 3 Vet. App. 480, 483 (1992).  
It is clear from the above that VA has done its utmost to 
develop the evidence with respect to the Veteran's claims and 
made efforts to obtain additional records of medical 
treatment.  Any failure to develop the claims, therefore, 
rests with the Veteran himself.  Consequently, the Board 
finds that VA's duty to assist this Veteran has been fully 
met.

In reviewing the record as a whole, the Board finds that VA 
has complied with the VCAA's notification and assistance 
requirements.  Therefore, the Board now turns to the merits 
of the appeal.

The Veteran contends that he developed skin disabilities as a 
consequence of his service in the Republic of Vietnam.  
Specifically, he states that his exposure to moisture caused 
skin problems, including athlete's foot.  In the alternative, 
the Veteran contends that he developed various skin disorders 
as a consequence of his exposure to Agent Orange.  The 
Veteran also asserts that he entered service with pes planus 
and it worsened by his wearing the military-issue boots.  

General Legal Criteria

Service connection will be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.  Service connection requires 
competent evidence showing: (1) the existence of a present 
disability; (2) in-service incurrence or aggravation of a 
disease or injury; and (3) a causal relationship between the 
present disability and the disease or injury incurred or 
aggravated during service.  Shedden v. Principi, 381 F.3d 
1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. 
App. 498 (1995).  Service connection will be granted if the 
evidence demonstrates that a current disability resulted from 
an injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. 
§ 3.303(a).  

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza elements is 
through a demonstration of continuity of symptomatology.  
Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 
Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 
Vet. App. 296, 302 (1999).  Continuity of symptomatology may 
be established if a claimant can demonstrate (1) that a 
condition was "noted" during service; (2) evidence of post-
service continuity of the same symptomatology; and (3) 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the post-service 
symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 
12 Vet. App. at 253 (lay evidence of in-service incurrence 
sufficient in some circumstances for purposes of establishing 
service connection); 38 C.F.R. § 3.303(b).

Every veteran shall be taken to have been in sound condition 
when examined, accepted and enrolled in service, except for 
defects, diseases, or infirmities noted at the time of 
entrance, or where clear and unmistakable evidence 
demonstrates that an injury or disease existed prior thereto.  
38 U.S.C.A. § 1111.  According to 38 C.F.R. § 3.304(b), the 
term "noted" denotes only such conditions that are recorded 
in examination reports.  The existence of conditions prior to 
service reported by the veteran as medical history does not 
constitute a notation of such conditions, but will be 
considered together with all other material evidence in 
determining the question of when a disease or disability 
began.  38 C.F.R. § 3.304(b)(1).  Determinations of whether a 
condition existed prior to service should be "based on 
thorough analysis of the evidentiary showing and careful 
correlation of all material facts, with due regard to ... 
manifestations, clinical course, and character of the 
particular injury or disease or residuals thereof."  Id.

A preexisting disease will be presumed to have been 
aggravated by military service when there is an increase in 
disability during such service, unless there is a specific 
finding that the increase is due to the natural progress of 
the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  In 
deciding an aggravation claim, the Board must determine, 
after having found the presence of a preexisting condition, 
whether there has been any measurable worsening of the 
disability during service and whether such worsening 
constitutes an increase in disability.  See Browder v. Brown, 
5 Vet. App. 268, 271 (1993); Hensley v. Brown, 5 Vet. App. 
155, 163 (1993).

Lay persons are not competent to opine as to medical etiology 
or render medical opinions.  Barr v. Nicholson; see Grover v. 
West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 
405 (1995) (lay person competent to testify to pain and 
visible flatness of his feet); Espiritu, 2 Vet. App. at 494-
95 (lay person may provide eyewitness account of medical 
symptoms).  

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted").

Service connection may also be granted for a disease first 
diagnosed after discharge from service when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d) (2009).  With chronic diseases shown as such in 
service, or within the presumptive period after service, so 
as to permit a finding of service connection, subsequent 
manifestation of the same chronic disease at any later date, 
however remote, are service connected unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b) 
(20089).

Where a Veteran engaged in combat, satisfactory lay evidence 
that an injury or disease was incurred in service will be 
accepted as sufficient proof of service connection where such 
evidence is consistent with the circumstances, conditions, or 
hardships, of service.  38 U.S.C.A. § 1154(b) (West 2002).  
Section 1154(b) sets forth a three step sequential analysis 
that must be undertaken when a combat Veteran seeks benefits 
under the method of proof provided by the statute.  First, it 
must be determined whether the Veteran has proffered 
"satisfactory lay or other evidence of service incurrence or 
aggravation of such injury or disease."  Second, it must be 
determined whether the proffered evidence is "consistent with 
the circumstances, conditions, or hardships of such service."  
Finally, if the first two requirements are met, VA "shall 
accept the Veteran's evidence as "sufficient proof of service 
connection," even if no official record exists of such 
incurrence exists.  In such a case a factual presumption 
arises that that the alleged injury or disease is service 
connected.  Collette v. Brown, 82 F.3d 389, 393 (Fed. Cir. 
1996); 38 C.F.R. § 3.304 (1996).  Competent evidence of a 
current disability and of a nexus between service and a 
current disability is still required.  Wade v. West, 11 Vet. 
App. 302 (1998); Turpen v. Gober, 10 Vet. App. 536 (1997); 
Libertine v. Brown, 9 Vet. App. 521 (1996).

For purposes of establishing service connection for a 
disability resulting from exposure to a herbicide agent, a 
veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam between January 1962 and 
May 1975, shall be presumed to have been exposed during such 
service to a herbicide agent, absent affirmative evidence to 
the contrary demonstrating that the veteran was not exposed 
to any such agent during service.  38 U.S.C.A. § 1116(f) 
(West 2002). Moreover, the diseases listed at 38 C.F.R. § 
3.309(e) shall have become manifest to a degree of 10 percent 
or more at any time after service, except that chloracne or 
other acneform disease consistent with chloracne and 
porphyria cutanea tarda shall have become manifest to a 
degree of 10 percent or more within one year, after the last 
date on which the veteran was exposed to an herbicide agent 
during active service.  38 U.S.C.A. § 1116; 38 C.F.R. § 
3.307(a)(6)(ii) (2009).  In addition, the United States Court 
of Appeals for the Federal Circuit has determined that a 
veteran is not precluded from establishing service connection 
with proof of actual direct causation.  Combee v. Brown, 34 
F.3d 1039, 1042 (Fed. Cir. 1994).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Skin Disorders of the Arms, Groin, Feet, and Nails

The Veteran contends that he incurred skin disorders of the 
arms, groin, feet, and nails during his active duty service 
in Vietnam.  He testified in March 2007 that while he did not 
seek treatment for these conditions during or after service, 
he has experienced symptoms since active duty and used over-
the-counter medications to treat them.  

Consistent with the Veteran's testimony, service treatment 
records are negative for complaints or treatment for skin 
disorders.  The examination for separation in November 1970 
shows that the Veteran's skin, feet, and upper extremities 
were normal upon clinical examination. 

Regarding the Veteran's contentions that his skin disorders 
are due to Agent Orange exposure, his exposure to herbicides 
is presumed based upon his service in Vietnam.  However, none 
of the Veteran's diagnosed skin conditions are subject to 
presumptive service connection on the basis of herbicide 
exposure.  38 U.S.C.A. § 1116 (West 2002); 38 C.F.R. 
§ 3.309(e).  

Although the record shows no disability of the skin subject 
to presumptive service connection on the basis of herbicide 
exposure, service connection could still be established with 
proof of direct service incurrence.  Stefl v. Nicholson, 21 
Vet. App. 120 (2007); see Combee v. Brown, 34 F.3d 1039 
(Fed.Cir.1994).  

The Veteran was diagnosed as having recurrent dermatitis of 
the groin and arms, as well as recurrent tinea pedis and 
onychomycoses, at a March 2009 dermatologic VA examination.  
He has also reported incurring skin disorders of the arms, 
groin, feet, and nails during service in Vietnam.  Service 
personnel records establish that the Veteran participated in 
combat against the enemy, and skin problems, such as that 
described by the Veteran, are consistent with the 
circumstances of his service in Vietnam.  Although complaints 
or treatment for skin disorders are not shown in the service 
treatment records, their incurrence is conceded in accordance 
with the provisions of 38 U.S.C.A. § 1154(b).

While the evidence of record establishes the first two 
elements of service connection, i.e. a current diagnosis and 
an in-service injury, the weight of the evidence does not 
support the finding of a link between the Veteran's current 
skin disabilities and active duty service.  Specifically, 
there is no medical evidence linking current disability with 
the conceded inservice skin problems nor is there evidence of 
record supporting the Veteran's contention that there is a 
continuity of symptomatology.

The Veteran has reported a continuity of symptoms since 
service.  He testified in March 2007 that he initially 
experienced symptoms of skin disorders of the arms, groin, 
feet, and nails during service, but has not undergone any 
medical treatment for these conditions either during or after 
service.  Instead, the Veteran stated that he used over-the-
counter medications to treat outbreaks of dermatitis, tinea 
pedis, and onychomycoses that typically occur in the summer 
months.  Thus, there is no record of the Veteran having skin 
disabilities for the decades that have passed between his 
service and claim for VA compensation.  The Board notes that 
the there is no objective evidence of any skin disorder until 
March 2004, more than thirty years after the Veteran's 
separation from active service, when he complained of itching 
skin and athlete's foot during an Agent Orange examination at 
the Lincoln VAMC.  The absence of any clinical evidence for 
decades after service weighs against a finding that the 
Veteran's skin conditions were present for the many years 
between service and his 2004 complaints.  Maxson v. Gober, 
230 F.3d 1330 (Fed. Cir. 2000).

The record contains no competent medical evidence of a nexus 
between the Veteran's current skin disabilities and his 
active duty service.  A VA examiner who examined the Veteran 
and reviewed the claims folder in March 2009 provided 
opinions against the claims, finding that it was less likely 
as not that the Veteran's current skin conditions were due to 
or a result of active duty service.  The examiner also 
determined that it was less likely as not that the Veteran's 
current skin disorders were due to Agent Orange exposure 
during service.  These conclusions were based on review of 
all the evidence of record, including service records, and 
the lack of documentation of any skin conditions consistent 
with the Veteran's current complaints and reported history.  
Because the examiner found no evidence to support a finding 
that current disabilities were due to service, began during 
service or were the result of exposure to herbicides, he 
opined that it was less likely that they were.  The Board 
finds this rationale sufficient upon which to render its 
decision regarding the Veteran's skin disabilities.

The Board has considered the testimony of the Veteran 
connecting his current skin conditions to service, but as a 
lay person, he is not competent to provide an opinion 
concerning medical causation.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  The Board acknowledges that the 
Veteran is competent to testify as to observable symptoms, 
such as skin lesions, but finds that his opinion as to the 
cause of those lesions simply cannot be accepted as competent 
evidence.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. 
Cir. 2006) (addressing lay evidence as potentially competent 
to support presence of disability even where not corroborated 
by contemporaneous medical evidence).  In sum, the post-
service medical evidence of record shows that the first 
evidence of the Veteran's claimed disabilities was more than 
thirty years after his separation from active duty service, 
and after his claim for compensation was received.  In 
addition, the record contains competent medical opinions from 
the March 2009 VA examiner that the Veteran's skin disorders 
are not related to his active duty service, including 
exposure to Agent Orange.  The Board has considered the 
Veteran's reported continuity of symptomatology, but 
concludes that the weight of the evidence is against a nexus 
between the claimed disabilities and active duty service.  
Accordingly, the Board must conclude that the preponderance 
of the evidence is against the claim, and they are denied. 

Bilateral Pes Planus

The Veteran contends that service connection is warranted for 
bilateral pes planus as it pre-existed his enlistment in the 
Army and was aggravated as a result of active duty service.  
He testified in March 2007 that bilateral pes planus was 
noted on his record at the time of induction, and he 
experienced worsening foot pain and cramps during service 
that have continued to the present day.  The Veteran does not 
participate in treatment for pes planus.

As there is an assertion that the Veteran's pes planus pre-
existed service, the Board must determine whether the 
presumption of soundness applies to the Veteran's claim, and 
if so, whether it has been rebutted by the evidence of 
record.  In considering all evidence of record, the Board 
points out that although the Veteran testified that he had a 
history of flat feet prior to active duty service, his feet 
were found to be normal at the April 1968 pre-induction 
examination and the November 1970 separation examination.  
There is no medical evidence whatsoever suggesting that the 
Veteran entered service with pes planus.

The Veteran's own account of a pre-existing disability does 
not, in and of itself, rebut the presumption of sound 
condition.  38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. 
§ 3.304(b)(1); Paulson v. Brown, 7 Vet. App. 466, 470 (1995); 
Crowe v. Brown, 7 Vet. App. 238 (1995).  Absent evidence 
corroborating his contention, the Board must find that pes 
planus did not predate service.  Accordingly, the presumption 
of soundness applies.  Additionally, as the record contains 
no other evidence that the Veteran had flat feet prior to his 
entry into active duty service, the presumption of soundness 
is not rebutted and the Board will consider the Veteran's 
claim as one for direct service connection, rather than one 
based on aggravation.  Wagner v. Principi, 370 F.3d 1089 
(Fed. Cir. 2004). 

The Veteran was diagnosed as having mild bilateral pes planus 
at a March 2009 VA examination.  While service records are 
negative for complaints, or treatment related to flat feet, 
the Veteran is competent to report the occurrence of 
observable symptomatology such as foot pain and leg cramps 
during service.  Therefore, resolving reasonable doubt in his 
favor, the Board finds that two of the three elements 
necessary for service connection-current disability and an 
in-service injury-are demonstrated.

Although the Veteran has reported a continuity of symptoms of 
pes planus since service, the record contains no objective 
evidence of pes planus until the March 2009 VA examination, 
almost forty years after service.  The Veteran complained of 
leg cramps in October 2004 while undergoing treatment with 
his VA physician, but his VAMC records are negative for a 
diagnosis of pes planus or any symptoms attributed to flat 
feet.  As noted above, the absence of any clinical evidence 
for decades after service weighs the evidence against a 
finding that the Veteran's pes planus was present in service.  
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).

The Veteran has performed work in agricultural sales for 
thirty-six years.  He spends time on his feet and has taken 
Motrin for foot pain over the years.  There is, however, no 
medical diagnosing a foot disability until 2009 and there is 
no medical evidence suggesting that current complaints are 
due to the use of military-issue boots in the 1970s.  In 
addition, the record contains no competent medical evidence 
of a nexus between the Veteran's pes planus and his active 
duty service.  The only medical opinion of record is that of 
the March 2009 VA examiner who found that it is less likely 
as not that the Veteran's pes planus is due to or aggravated 
by active duty service.  Although the Veteran has stated that 
his pes planus was aggravated by service, as a lay person, he 
is not competent to provide an opinion concerning medical 
causation, and his statements regarding the etiology of his 
pes planus are not very probative.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  

The Board finds that the negative medical opinion from the 
March 2009 VA examiner and the lack of objective evidence of 
pes planus for almost forty years after separation outweigh 
the Veteran's reports of continuous symptoms.  Accordingly, 
the Board must conclude that the preponderance of the 
evidence is against the claim and it is, therefore, denied.  
38 U.S.C.A. § 5107(b) (West 2002).


ORDER

Service connection for a skin disorder of the arms and groin 
is denied.

Service connection for a disorder of the feet and nails is 
denied. 

Service connection for bilateral pes planus is denied. 




____________________________________________
Kristi Barlow
Acting Veterans Law Judge
 Board of Veterans' Appeals




 Department of Veterans Affairs


